         Case 1:20-cr-00052-DLC Document 287 Filed 08/11/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
UNITED STATES OF AMERICA               :                  20cr52-3(DLC)
                                       :
               -v-                     :                       ORDER
                                       :
ALICIA ARIAS,                          :
                                       :
                         Defendant.    :
                                       :
-------------------------------------- X

DENISE COTE, District Judge:

     A sentencing is scheduled to occur on September 17, 2021 at

2:00 PM.     Due to the COVID-19 pandemic, the defendant may have

the option of appearing in court or through a videoconference.

Accordingly, it is hereby

     ORDERED that defense counsel shall respond to the following

question by 12:00 PM on September 2, 2021:

             Does the defendant consent to have the proceeding
             occur as a videoconference?

     If the defendant consents to have the proceeding occur as a

videoconference, please complete and file on ECF the written

consent form attached to this Order if it is feasible to do so.

Dated:       New York, New York
             August 11, 2021


                                     ____________________________
                                              DENISE COTE
                                     United States District Judge
